SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 1, 2011 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 333-12892 77-0559736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee Identification No.) 3380 South Higuera Street, San Luis Obispo, CA 93401 (Address of principal executive offices) (Zip code) (805) 782-5000 (Registrant’s telephone number including area code) (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR 240.13e-4(c)) 3266.003/352647.1 Item 5.07Submission of Matters to a Vote of Security Holders On June1, 2011Mission Community Bancorp (the "Company") held its Annual Meeting of Shareholders, with the following matters being approved: Election of Directors.The following eleven persons were elected to serve on the Board of Directors until the 2012 Annual Meeting of Shareholders: Name Vote For Votes Withheld Broker Non-Votes George H. Andrews Bruce M. Breault William B. Coy Howard N. Gould Richard Korsgaard James W. Lokey Anita M. Robinson Harry H. Sackrider Gary E. Stemper Brooks W. Wise Stephen P. Yost Ratification of Appointment of Appointment of Public Accountants:The ratification of the appointment of Perry-Smith, LLP as independent auditors for the Company for the 2011 fiscal year was approved by a majority vote of shareholders as follows: Votes For Votes Against Votes Abstaining Broker Non-Votes Ratification of Appointment -0- -0- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 14, 2011MISSION COMMUNITY BANCORP By: /s/ Anita M. Robinson_ Anita M. Robinson, President 3266.003/352647.1
